Exhibit 10.1

$49,000,000

DT ACCEPTANCE CORPORATION

DRIVETIME AUTOMOTIVE GROUP, INC.

$49,000,000 12.625% Senior Secured Notes due 2017

REGISTRATION RIGHTS AGREEMENT

June 6, 2011

RBS SECURITIES INC.

As the Initial Purchaser

c/o RBS Securities Inc.

600 Washington Boulevard

Stamford, CT 06901

Ladies and Gentlemen:

Verde Investments, Inc. (the “Selling Securityholder”), an affiliate of DT
Acceptance Corporation, an Arizona corporation (“DTAC”) and DriveTime Automotive
Group, Inc., a Delaware corporation (“DTAG” and together with DTAC, the
“Issuers”) is selling to RBS Securities Inc., as the Initial Purchaser, upon the
terms set forth in the Purchase Agreement dated June 1, 2011, by and among the
Issuers, the Selling Securityholder, the Initial Purchaser and the subsidiary
guarantors (the “Subsidiary Guarantors”) named therein (the “Purchase
Agreement”) $49,000,000 aggregate principal amount of the Issuers’ 12.625%
Senior Secured Notes due 2017 (the “Notes”). The Notes were issued by the
Issuers (each, a “Note” and collectively the “Notes”) under an indenture dated
as of June 4, 2010 (the “Indenture”). As an inducement to the Initial Purchaser
to enter into the Purchase Agreement, the Issuers and the Subsidiary Guarantors
listed in the signature pages hereto agree with the Initial Purchaser, for the
benefit of the Holders (as defined below) of the Notes (including, without
limitation, the Initial Purchaser), as follows:

 

1. Definitions

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

Additional Interest: See Section 4(a).

Advice: See Section 6(v).

Agreement: This Registration Rights Agreement, dated as of the Closing Date,
between the Issuers, Subsidiary Guarantors and the Initial Purchaser.

Applicable Period: See Section 2(e).

Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

Closing Date: June 6, 2011.

Collateral Agreements: Shall have the meaning set forth in the Indenture.



--------------------------------------------------------------------------------

Issuers: See the introductory paragraph to this Agreement.

Day: Unless otherwise expressly provided, a calendar day.

Effectiveness Date: The 210th day after the Closing Date.

Effectiveness Period: See Section 3(a).

Event Date: See Section 4(b).

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: Senior Secured Notes due 2017 of the Issuers, identical in all
material respects to the Notes, including the guarantees endorsed thereon,
except for references to series and restrictive legends.

Exchange Offer: See Section 2(a).

Exchange Registration Statement: See Section 2(a).

Filing Date: The 120th day after the Closing Date.

FINRA: Financial Industry Regulatory Authority:

Holder: Any beneficial holder of Registrable Notes.

Indemnified Party: See Section 8(c).

Indemnifying Party: See Section 8(c).

Indenture: The Indenture, dated as of June 4, 2010, among the Issuers, the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as trustee,
pursuant to which the Notes were issued, as amended or supplemented from time to
time in accordance with the terms hereof.

Initial Purchaser: See the introductory paragraph to this Agreement.

Initial Shelf Registration: See Section 3(a).

Inspectors: See Section 6(n).

Lien: Shall have the meaning set forth in the Indenture.

Losses: See Section 8(a).

Notes: See the introductory paragraph to this Agreement.

Participating Broker-Dealer: See Section 2(e).

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

Private Exchange: See Section 2(f).

 

2



--------------------------------------------------------------------------------

Private Exchange Notes: See Section 2(f).

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Notes covered by such Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraph to this Agreement.

Records: See Section 6(n).

Registrable Notes: Notes and Private Exchange Notes; provided, however, that a
Note or Private Exchange Note, as applicable, shall cease to be a Registrable
Note upon the earliest to occur of the following: (i) in the circumstances
contemplated by Section 2(a) hereof, the Note has been exchanged for an Exchange
Note in an Exchange Offer as contemplated in Section 2(a) hereof; (ii) in the
circumstances contemplated by Section 3 hereof, a Shelf Registration registering
such Note or Private Exchange Note, as applicable, under the Securities Act has
been declared or becomes effective and such Note or Private Exchange Note, as
applicable, has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration;
(iii) such Note or Private Exchange Note, as applicable, is actually sold by the
holder thereof pursuant to Rule 144 under circumstances in which any legend
borne by such Note or Private Exchange Note, as applicable, relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed by the Issuers or pursuant to the Indenture; (iv) such Note or
Private Exchange Note, as applicable, shall cease to be outstanding; in
addition, an Exchange Note held by a Participating Broker-Dealer shall be a
Registrable Note until the date on which such Exchange Note is disposed of by a
Participating Broker-Dealer pursuant to the “Plan of Distribution” contemplated
by the Exchange Offer Registration Statement (including the delivery of the
prospectus contained therein).

Registration Statement: Any registration statement of the Issuers and the
Subsidiary Guarantors filed with the SEC under the Securities Act (including,
but not limited to, the Exchange Registration Statement, the Shelf Registration,
and any subsequent Shelf Registration ) that covers any of the Registrable Notes
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

3



--------------------------------------------------------------------------------

SEC: The Securities and Exchange Commission.

Securities: The Notes, the Exchange Notes and the Private Exchange Notes.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Effectiveness Date: See Section 3(a).

Shelf Filing Date: See Section 3(a).

Shelf Notice: See Section 2(i).

Shelf Registration: See Section 3(b).

Subsequent Shelf Registration: See Section 3(b).

Subsidiary Guarantor: Each subsidiary of the Issuers that guarantees the
obligations of the Issuers under the Notes and Indenture.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.

 

2. Exchange Offer

 

  (a)

Unless the Exchange Offer would not be permitted by applicable laws or a policy
of the SEC, the Issuers shall (and shall cause each Subsidiary Guarantor to)
(i) prepare and file with the SEC promptly after the date hereof, but in no
event later than the Filing Date, a registration statement (the “Exchange
Registration Statement”) on an appropriate form under the Securities Act with
respect to an offer (the “Exchange Offer”) to the Holders of Notes to issue and
deliver to such Holders, in exchange for the Notes, a like principal amount of
Exchange Notes, (ii) use their commercially reasonable efforts to cause the
Exchange Registration Statement to become effective as promptly as practicable
after the filing thereof, but in no event later than the Effectiveness Date,
(iii) use their commercially reasonable efforts to keep the Exchange
Registration Statement effective for not less than 20 Business Days, and
(iv) commence the Exchange Offer and use their commercially reasonable efforts
to issue on or prior to the 30th Business Day after the date on which the
Exchange Registration Statement is declared effective, Exchange Notes in
exchange for all Notes tendered prior thereto in the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the SEC.

 

  (b) The Exchange Notes shall be issued under, and entitled to the benefits of,
(i) the Indenture or a trust indenture that is identical to the Indenture (other
than such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA) and (ii) the
Collateral Agreements.

 

4



--------------------------------------------------------------------------------

  (c) Interest on the Exchange Notes and Private Exchange Notes will accrue from
the last interest payment due date on which interest was paid on the Notes
surrendered in exchange therefor or, if no interest has been paid on the Notes,
from the date of original issue of the Notes. Each Exchange Note and Private
Exchange Note shall bear interest at the rate set forth thereon; provided, that
interest with respect to the period prior to the issuance thereof shall accrue
at the rate or rates borne by the Notes from time to time during such period.

 

  (d) The Issuers may require each Holder as a condition to participation in the
Exchange Offer to represent (i) that any Exchange Notes received by it will be
acquired in the ordinary course of its business, (ii) that at the time of the
commencement and consummation of the Exchange Offer such Holder has not entered
into any arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) that if such Holder is
an “affiliate” of either of the Issuers within the meaning of Rule 405 of the
Securities Act, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable to it, (iv) if such
Holder is not a broker-dealer, that it is not engaged in, and does not intend to
engage in, the distribution of the Notes and (v) if such Holder is a
Participating Broker-Dealer, that it will deliver a Prospectus in connection
with any resale of the Exchange Notes.

 

  (e) The Issuers shall (and shall cause each Subsidiary Guarantor to) include
within the Prospectus contained in the Exchange Registration Statement a section
entitled “Plan of Distribution” which shall contain a customary summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of Exchange
Notes received by such broker-dealer in the Exchange Offer for its own account
in exchange for Notes that were acquired by it as a result of market-making or
other trading activity (a “Participating Broker-Dealer”). Such “Plan of
Distribution” section shall also allow, to the extent permitted by applicable
policies and regulations of the SEC, the use of the Prospectus by all Persons
subject to the prospectus delivery requirements of the Securities Act,
including, to the extent so permitted, all Participating Broker-Dealers, and
include a statement describing the manner in which Participating Broker-Dealers
may resell the Exchange Notes. The Issuers shall use their commercially
reasonable efforts to keep the Exchange Registration Statement effective and to
amend and supplement the Prospectus contained therein, in order to permit such
Prospectus to be lawfully delivered by all Persons subject to the prospectus
delivery requirements of the Securities Act for such period of time as such
Persons must comply with such requirements in order to resell the Exchange Notes
(the “Applicable Period”).

 

  (f) If, upon consummation of the Exchange Offer, the Initial Purchaser holds
any Notes acquired by it and having the status of an unsold allotment in the
initial distribution, the Issuers (upon the written request from the Initial
Purchaser) shall, simultaneously with the delivery of the Exchange Notes in the
Exchange Offer, issue and deliver to the Initial Purchaser, in exchange (the
“Private Exchange”) for the Notes held by the Initial Purchaser, a like
principal amount of Senior Secured Notes that are identical to the Exchange
Notes except for the existence of restrictions on transfer thereof under the
Securities Act and securities laws of the several states of the United States
(the “Private Exchange Notes”) (and which are issued pursuant to the same
indenture as the Exchange Notes). The Private Exchange Notes shall bear the same
CUSIP number as the Exchange Notes.

 

  (g) In connection with the Exchange Offer, the Issuers shall (and shall cause
each Subsidiary Guarantor to):

 

5



--------------------------------------------------------------------------------

  (i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Registration Statement, together with an appropriate letter of transmittal that
is an exhibit to the Exchange Registration Statement, and any related documents;

 

  (ii) use commercially reasonable efforts to keep the Exchange Offer open for
not less than 20 days after the date notice thereof is mailed to the Holders (or
longer if required by applicable law)

 

  (iii) utilize the services of a depository for the Exchange Offer with an
address in the Borough of Manhattan, the City of New York, which may be the
Trustee or an affiliate thereof;

 

  (iv) permit Holders to withdraw tendered Registrable Notes at any time prior
to the close of business, New York time, on the last Business Day on which the
Exchange Offer shall remain open; and

 

  (v) otherwise comply in all material respects with all applicable laws.

 

  (h) As soon as practicable after the close of the Exchange Offer or the
Private Exchange, as the case may be, the Issuers shall (and shall cause each
Subsidiary Guarantor to):

 

  (i) accept for exchange all Registrable Notes validly tendered pursuant to the
Exchange Offer or the Private Exchange, as the case may be, and not validly
withdrawn;

 

  (ii) deliver to the Trustee for cancellation all Registrable Notes so accepted
for exchange; and

 

  (iii) cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Registrable Notes, Exchange Notes or Private Exchange Notes, as
the case may be, equal in principal amount to the Notes of such Holder so
accepted for exchange.

 

  (i) If: (i) applicable law or interpretations of the staff of the SEC would
not permit the consummation of the Exchange Offer prior to the Effectiveness
Date; or (ii) in the case of (A) any Holder not permitted by applicable law or
SEC policy to participate in the Exchange Offer, (B) any Holder participating in
the Exchange Offer that receives Exchange Notes that may not be sold without
delivering a prospectus and the prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales or
(C) any broker-dealer that holds Notes acquired directly from the Issuers or any
of its affiliates and, in each such case contemplated by this clause (ii), such
Holder notifies the Issuers within 20 Business Days of consummation of the
Exchange Offer, then the Issuers shall promptly (and in any event within five
Business Days) deliver to the Holders (or in the case of an occurrence of any
event described in clause (ii) of this Section 2(i), to any such Holder) and the
Trustee notice thereof (the “Shelf Notice”) and shall (and shall cause each
Subsidiary Guarantor to) use their commercially reasonable efforts to file with
the SEC an Initial Shelf Registration within 30 days of the delivery of the
Shelf Notice pursuant to Section 3.

 

3. Shelf Registration

If a Shelf Notice is delivered pursuant to Section 2(i) hereof due to an event
described in Section 2(i)(i) hereof, then this Section 3 shall apply to all
Registrable Notes. Otherwise, upon consummation of the Exchange Offer in
accordance with Section 2 hereof, the provisions of this Section 3 shall apply
solely with

 

6



--------------------------------------------------------------------------------

respect to (i) Notes held by any Holder thereof not permitted to participate in
the Exchange Offer as contemplated by Section 2(i)(ii)(A), (ii) Notes held by
any broker-dealer that acquired such Notes directly from the Issuers or any of
their affiliates as contemplated by Section 2(i)(ii)(C) and (iii) Exchange Notes
that are not freely tradeable as contemplated by Section 2(i)(ii)(B) hereof,
provided in each case that the relevant Holder has duly notified the Issuers
within 20 Business Days of consummation of the Exchange Offer as required by
Section 2(i)(ii) hereof.

 

  (a) Initial Shelf Registration. The Issuers shall (and shall cause each
Subsidiary Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes (the “Initial Shelf
Registration”). If the Issuers (and any Subsidiary Guarantor) have not yet filed
an Exchange Registration Statement, the Issuers shall (and shall cause each
Subsidiary Guarantor to) file with the SEC the Initial Shelf Registration on or
prior to the Filing Date and shall use their commercially reasonable efforts to
cause such Initial Shelf Registration to be declared effective under the
Securities Act on or prior to the Effectiveness Date. Otherwise, the Issuers
shall (and shall cause each Subsidiary Guarantor to) use their commercially
reasonable efforts to file with the SEC the Initial Shelf Registration within 30
days of the delivery of the Shelf Notice (the “Shelf Filing Date”) and shall use
their commercially reasonable efforts to cause such Shelf Registration to be
declared effective under the Securities Act as promptly as practicable
thereafter (but in no event more than 90 days after filing of the Initial Shelf
Registration, the “Shelf Effectiveness Date”). The Initial Shelf Registration
shall be on Form S-1 or another appropriate form permitting registration of such
Registrable Notes for resale by Holders in the manner or manners reasonably
designated by them (including, without limitation, one or more underwritten
offerings). The Issuers and Subsidiary Guarantors shall not permit any
securities other than the Registrable Notes to be included in any Shelf
Registration. The Issuers shall (and shall cause each Subsidiary Guarantor to)
use their commercially reasonable efforts to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date which is two
years from the Closing Date (subject to extension pursuant to the last sentence
of Section 6(v) (the “Effectiveness Period”), or such shorter period ending when
(i) all Registrable Notes covered by the Initial Shelf Registration have been
sold in the manner set forth and as contemplated in the Initial Shelf
Registration (ii) a Subsequent Shelf Registration covering all of the
Registrable Notes covered by and not sold under the Initial Shelf Registration
or an earlier Subsequent Shelf Registration has been declared effective under
the Securities Act or (iii) there cease to be any outstanding Registrable Notes.

 

  (b)

Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below) ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the securities registered thereunder), the Issuers shall (and
shall cause each Subsidiary Guarantor to) use their commercially reasonable
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file (and cause
each Subsidiary Guarantor to file) an additional “shelf” Registration Statement
pursuant to Rule 415 covering all of the Registrable Notes (a “Subsequent Shelf
Registration”). If a Subsequent Shelf Registration is filed, the Issuers shall
(and shall cause each Subsidiary Guarantor to) use their commercially reasonable
efforts to cause the Subsequent Shelf Registration to be declared effective as
soon as practicable after such filing and to keep such Subsequent Shelf
Registration continuously effective for a period equal to the number of days in
the Effectiveness Period less the aggregate number of days during which the
Initial Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the

 

7



--------------------------------------------------------------------------------

 

term “Shelf Registration” means the Initial Shelf Registration and any
Subsequent Shelf Registrations.

 

  (c) Supplements and Amendments. The Issuers shall promptly supplement and
amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration, if required by the Securities Act, or if reasonably requested in
writing by the Holders of a majority in aggregate principal amount of the
Registrable Notes covered by such Shelf Registration or by any underwriter of
such Registrable Notes.

 

  (d) Provision of Information. No Holder of Registrable Notes shall be entitled
to include any of its Registrable Notes in any Shelf Registration pursuant to
this Agreement unless such Holder furnishes to the Issuers and the Trustee in
writing, within 20 days after receipt of a written request therefor, such
information as the Issuers and the Trustee after conferring with counsel with
regard to information relating to Holders that would be required by the SEC to
be included in such Shelf Registration or Prospectus included therein, may
reasonably request for inclusion in any Shelf Registration or Prospectus
included therein, and no such Holder shall be entitled to Additional Interest
pursuant to Section 4 hereof unless and until such Holder shall have provided
such information.

 

4. Additional Interest

 

  (a) Each of the Issuers and each Subsidiary Guarantor acknowledges and agrees
that the Holders of Registrable Notes will suffer damages if any Issuer or any
Subsidiary Guarantor fails to fulfill its material obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuers and the Subsidiary
Guarantors agree to pay additional cash interest on the Notes (“Additional
Interest”), under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

 

  (i) if either the Exchange Registration Statement or, if applicable, the
Initial Shelf Registration has not been filed on or prior to the Filing Date or
the Shelf Filing Date, respectively, Additional Interest shall accrue on the
Notes over and above any stated interest at a rate of 0.25% per annum of the
principal amount of such Notes for the first 90 days immediately following the
Filing Date, such Additional Interest rate increasing by an additional 0.25% per
annum at the beginning of each subsequent 90-day period;

 

  (ii) if either the Exchange Registration Statement or, if applicable, the
Initial Shelf Registration is not declared effective on or prior to the
Effectiveness Date or the Shelf Effectiveness Date, respectively, Additional
Interest shall accrue on the Notes over and above any stated interest at a rate
of 0.25% per annum of the principal amount of such Notes for the first 90 days
immediately following the Effectiveness Date, such Additional Interest rate
increasing by an additional 0.25% per annum at the beginning of each subsequent
90-day period;

 

  (iii)

if (A) the Issuers (and any Subsidiary Guarantor) have not exchanged Exchange
Notes for all Notes validly tendered in accordance with the terms of the
Exchange Offer on or prior to the 60th Business Day after the Effectiveness
Date, (B) the Exchange Registration Statement ceases to be effective at any time
prior to the time that the Exchange Offer is consummated, (C) if applicable, a
Shelf Registration has been declared effective and such Shelf Registration
ceases to be effective at any time

 

8



--------------------------------------------------------------------------------

 

prior to the second anniversary of its effective date (other than such time as
all Notes have been disposed of thereunder or no Registriable Notes are
outstanding) and is not declared effective again within 30 days, or (D) pending
the announcement of a material corporate transaction, the Issuers issue a
written notice pursuant to Section 6(e)(iv) or (v) that a Shelf Registration or
Exchange Registration Statement is unusable and the aggregate number of days in
any 365-day period for which all such notices issued or required to be issued,
have been, or were required to be, in effect exceeds 120 days in the aggregate
or 30 days consecutively, in the case of a Shelf Registration, or 15 days in the
aggregate in the case of an Exchange Registration Statement, then Additional
Interest shall accrue on the Notes, over and above any stated interest, at a
rate of 0.25% per annum of the principal amount of such Notes commencing on
(w) the 61st Business Day after the Effectiveness Date, in the case of
(A) above, or (x) the 31st day following the date the Exchange Registration
Statement ceases to be effective without being declared effective again, in the
case of clause (B) above, or (y) the 31st day following the date such Shelf
Registration ceases to be effective without being declared effective again in
the case of (C) above, or (z) the 16th day in the aggregate the Exchange
Registration Statement ceases to be usable in any 365 day period, or the 121st
day in the aggregate or the 31st consecutive day that a Shelf Registration
ceases to be usable in case of clause (D) above, such Additional Interest rate
increasing by an additional 0.25% per annum at the beginning of each such
subsequent 90-day period;

provided, however, that the maximum Additional Interest rate on the Notes may
not exceed at any one time in the aggregate 1.00% per annum; and provided
further, that (1) upon the filing of the Exchange Registration Statement or
Initial Shelf Registration (in the case of (i) above), (2) upon the
effectiveness of the Exchange Registration Statement or the Initial Shelf
Registration (in the case of (ii) above), or (3) upon the exchange of Exchange
Notes for all Notes tendered (in the case of (iii)(A) above), or upon the
effectiveness of the Exchange Registration Statement that had ceased to remain
effective (in the case of clause (iii)(B) above), or upon the effectiveness of a
Shelf Registration which had ceased to remain effective (in the case of (iii)(C)
above), Additional Interest on the Notes as a result of such clause (or the
relevant subclause thereof) or upon the usability of such Shelf Registration or
Exchange Registration Statement (in the case of clause (iii)(D) above), as the
case may be, shall cease to accrue.

 

  (b) The Issuers shall notify the Trustee within three Business Days after each
and every date on which an event occurs in respect of which Additional Interest
is required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to clause (a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable
in cash, on the dates and in the manner provided in the Indenture and whether or
not any cash interest would then be payable on such date, commencing with the
first such semi-annual date occurring after any such Additional Interest
commences to accrue. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest rate by the principal amount of
the Notes, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year comprised of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed), and the denominator
of which is 360.

 

5. Hold-Back Agreements

The Issuers agree that they will not effect any public or private sale or
distribution (including a sale pursuant to Regulation D under the Securities
Act) of any securities the same as or similar to those covered

 

9



--------------------------------------------------------------------------------

by a Registration Statement filed pursuant to Section 2 or 3 hereof (other than
Additional Notes (as defined in the Indenture) issued under the Indenture), or
any securities convertible into or exchangeable or exercisable for such
securities, during the 10 days prior to, and during the 90-day period beginning
on, the effective date of any Registration Statement filed pursuant to Sections
2 and 3 hereof unless the Holders of a majority in the aggregate principal
amount of the Registrable Notes to be included in such Registration Statement
consent, if the managing underwriter thereof, if any, so requests in writing.

 

6. Registration Procedures

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Issuers shall (and shall cause each Subsidiary Guarantor to)
effect such registrations to permit the sale of such securities covered thereby
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Issuers hereunder, the Issuers shall (and shall cause each Subsidiary Guarantor
to):

 

  (a) Prepare and file with the SEC as soon as practicable after the date hereof
but in any event on or prior to the Filing Date, the Exchange Registration
Statement or if the Exchange Registration Statement is not filed or available
because of the circumstances contemplated by Section 2(i), a Shelf Registration
as prescribed by Section 3, and use their commercially reasonable efforts to
cause each such Registration Statement to become effective and remain effective
as provided herein; provided that, if (1) a Shelf Registration is filed pursuant
to Section 3 hereof or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 hereof is required to be delivered under
the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period relating thereto, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto
the Issuers shall (and shall cause each Subsidiary Guarantor to), if requested
in writing, furnish to and afford the Holders of the Registrable Notes to be
registered pursuant to such Shelf Registration, each Participating
Broker-Dealer, the managing underwriters, if any, and each of their respective
counsel, a reasonable opportunity to review copies of all such documents
(including copies of any documents to be incorporated by reference therein and
all exhibits thereto) proposed to be filed (in each case at least 5 Business
Days prior to such filing). The Issuers and each Subsidiary Guarantor shall not
file any such Registration Statement or Prospectus or any amendments or
supplements thereto in respect of which Holders must provide information for the
inclusion therein without such Holders being afforded an opportunity to review
such information if the holders of a majority in aggregate principal amount of
the Registrable Notes covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, the managing underwriters, if
any, or any of their respective counsel shall reasonably object in writing on a
timely basis. A Holder shall be deemed to have reasonably objected to such
filing if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains an untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein not misleading or fails to comply with the applicable requirements of
the Securities Act, in each case with respect to such Holder information.

 

  (b) At or before the Effectiveness Time or the Shelf Effectiveness Time, as
the case may be, qualify the Indenture under the TIA. If such qualification
would require the appointment of a new trustee under the TIA, the Issuers shall
appoint a new trustee thereunder pursuant to the applicable provisions of the
Indenture.

 

  (c)

Prepare and file with the SEC such pre-effective amendments and post-effective
amendments to each Shelf Registration or Exchange Registration Statement, as the
case may

 

10



--------------------------------------------------------------------------------

 

be, as may be necessary to keep such Registration Statement continuously
effective for the Effectiveness Period or the Applicable Period, as the case may
be; cause the related Prospectus to be supplemented by any Prospectus supplement
required by applicable law, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) promulgated under the Securities
Act; and comply with the provisions of the Securities Act and the Exchange Act
applicable to them with respect to the disposition of all securities covered by
such Registration Statement as so amended or in such Prospectus as so
supplemented and with respect to the subsequent resale of any securities being
sold by a Participating Broker-Dealer covered by any such Prospectus. The
Issuers and each Subsidiary Guarantor shall not, during the Applicable Period,
voluntarily take any action that would result in selling Holders of the
Registrable Notes covered by a Registration Statement or Participating
Broker-Dealers seeking to sell Exchange Notes not being able to sell such
Registrable Notes or such Exchange Notes during that period, unless such action
is required by applicable law, rule or regulation or permitted by this
Agreement.

 

  (d) Furnish to such selling Holders and Participating Broker-Dealers who so
request in writing (i) upon the Issuers’ receipt, a copy of the order of the SEC
declaring such Registration Statement and any post-effective amendment thereto
effective, (ii) such reasonable number of copies of such Registration Statement
and of each amendment and supplement thereto (in each case including any
documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Issuers and each Subsidiary Guarantor pursuant to Rule 424(b)
under the Securities Act, in conformity with the requirements of the Securities
Act and each amendment and supplement thereto, and (iv) such other documents
(including any amendments required to be filed pursuant to clause (c) of this
Section) relating to any such Registration Statement, as any such Person may
reasonably request in writing. The Issuers and the Subsidiary Guarantors hereby
consent to the use of the Prospectus by each of the selling Holders of
Registrable Notes or each such Participating Broker-Dealer, as the case may be,
and the underwriters or agents, if any, and dealers, if any, in connection with
the offering and sale of the Registrable Notes covered by, or the sale by
Participating Broker-Dealers of the Exchange Notes pursuant to, such Prospectus
and any amendment or supplement thereto.

 

  (e)

If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Issuers shall notify in writing the
selling Holders of Registrable Notes to be registered pursuant to such Shelf
Registration, or each such Participating Broker-Dealer, as the case may be, the
managing underwriters, if any, promptly (but in any event within 2 Business
Days) (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective (including in such
notice a written statement that any such Holder may, upon request, obtain,
without charge, one conformed copy of such Registration Statement or
post-effective amendment including financial statements and schedules, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or of any order preventing or suspending the use of such
Prospectus or the initiation of any proceedings for that purpose, (iii) if at
any time when a Prospectus is required by the Securities Act to be delivered in
connection with sales of the Registrable Notes the representations and
warranties of the Issuers and any Subsidiary Guarantor contained in any

 

11



--------------------------------------------------------------------------------

 

agreement (including any underwriting agreement) contemplated by Section 6(m)
hereof cease to be true and correct, (iv) of the receipt by the Issuers or any
Subsidiary Guarantor of any notification with respect to the suspension of the
qualification or exemption from qualification of such Registration Statement or
any of the Registrable Notes or the Exchange Notes to be sold by any
Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition or any information
becoming known that makes any statement made in such Registration Statement or
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in, or amendments or supplements to, such Registration Statement,
Prospectus or documents so that, in the case of such Registration Statement and
such Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (vi) of any reasonable determination by the Issuers or any
Subsidiary Guarantor that a post-effective amendment to such Registration
Statement would be appropriate and (vii) of any request by the SEC for
amendments to such Registration Statement or supplements to the related
Prospectus or for additional information relating thereto.

 

  (f) Use their commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Notes or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction, and, if any such order is issued, to use their commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
possible date.

 

  (g) If (A) a Shelf Registration is filed pursuant to Section 3 hereof, (B) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period or (C) reasonably requested in writing by the managing
underwriters, if any, or the Holders of a majority in aggregate principal amount
of the Registrable Notes being sold in connection with an underwritten offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information or revisions to information therein relating to such
underwriters or selling Holders of Registrable Notes registered pursuant to such
Shelf Registration as the managing underwriters, if any, or such Holders or any
of their respective counsel reasonably request in writing to be included or made
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Issuers has received
notification of the matters to be incorporated in such Prospectus supplements or
post-effective amendment.

 

  (h)

Prior to any underwritten public offering of Registrable Notes or any delivery
of a Prospectus contained in the Exchange Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their commercially reasonable efforts to register or
qualify, and to cooperate with the selling Holders of Registrable Notes
registered pursuant to such Shelf Registration or each such Participating
Broker-Dealer, as the case may be, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable Notes or
Exchange Notes, as the case may be, for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States as any such selling
Holder, Participating Broker-Dealer or any managing underwriter or underwriters,
if any, reasonably request in writing; provided, that where

 

12



--------------------------------------------------------------------------------

 

Exchange Notes held by Participating Broker-Dealers or Registrable Notes are
offered other than through an underwritten offering, the Issuers and each
Subsidiary Guarantor agree to cause its counsel to perform Blue Sky
investigations and file any registrations and qualifications required to be
filed pursuant to this Section 6(h), keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Notes held by Participating Broker-Dealers or
the Registrable Notes covered by the applicable Shelf Registration; provided
that neither the Issuers nor any Subsidiary Guarantor shall be required to
(A) qualify generally to do business in any jurisdiction where it is not then so
qualified, (B) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or (C) subject
itself to taxation in any such jurisdiction where it is not then so subject.

 

  (i) If (A) a Shelf Registration is filed pursuant to Section 3 hereof or (B) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 hereof is requested to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, cooperate with the selling Holders of Registrable Notes
registered pursuant to such Shelf Registration and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold, which certificates shall
not bear any restrictive legends and shall be in a form eligible for deposit
with The Depository Trust Company, and enable such Registrable Notes to be in
such denominations and registered in such names as the managing underwriter or
underwriters, if any, or Holders may reasonably request.

 

  (j) Use their commercially reasonable efforts to cause the Registrable Notes
covered by any Shelf Registration to be registered with or approved by such
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition of
such Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Issuers shall (and
shall cause each Subsidiary Guarantor to) cooperate to the extent reasonable
with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Issuers nor any existing Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any jurisdiction where it is not
then so subject or (C) subject itself to taxation in any such jurisdiction where
it is not then so subject.

 

  (k)

If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
6(e)(iv) or 6(e)(v) hereof, as promptly as practicable, prepare and file with
the SEC, at the expense of the Issuers and the Subsidiary Guarantors, a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Notes
registered pursuant to such Shelf Registration or to the purchasers of the
Exchange Notes to whom such Prospectus will be delivered by a Participating
Broker-Dealer, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to

 

13



--------------------------------------------------------------------------------

 

make the statements therein, in light of the circumstances under which they were
made, not misleading, and, if SEC review is required, use their commercially
reasonable efforts to cause such post-effective amendment to be declared
effective as soon as possible.

 

  (l) Prior to the initial issuance of the Exchange Notes, (i) provide the
Trustee with one or more certificates for the Registrable Notes in a form
eligible for deposit with The Depository Trust Company and (ii) provide a CUSIP
number for the Exchange Notes.

 

  (m) If a Shelf Registration is filed pursuant to Section 3 hereof, enter into
such agreements (including an underwriting agreement in form, scope and
substance as is customary in underwritten offerings of debt securities similar
to the Notes, as may be appropriate in the circumstances) and take all such
other actions in connection therewith (including those reasonably requested in
writing by the managing underwriters, if any, or the Holders of a majority in
aggregate principal amount of the Registrable Notes registered pursuant to such
Shelf Registration) in order to expedite or facilitate the registration or the
disposition of such Registrable Notes, and in such connection, whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Registration, (i) make such representations and warranties to the
Holders and the underwriters, if any, with respect to the business of the
Issuers and its subsidiaries as then conducted, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings of debt securities
similar to the Notes, as may be appropriate in the circumstances, and confirm
the same if and when reasonably required; (ii) obtain an opinion of counsel to
the Issuers and the Subsidiary Guarantors and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, and the Holders of a majority in aggregate
principal amount of the Registrable Notes registered pursuant to such Shelf
Registration), addressed to each selling Holder and each of the underwriters, if
any, covering the matters customarily covered in opinions of counsel to the
Issuers and the Subsidiary Guarantors requested in underwritten offerings of
debt securities similar to the Notes, as may be appropriate in the
circumstances; (iii) obtain “cold comfort” letters and updates thereof (which
letters and updates (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters) from the independent certified public
accountants of the Issuers and the Subsidiary Guarantors (and, if necessary, any
other independent certified public accountants of any subsidiary of the Issuers
or of any business acquired by the Issuers for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings of debt securities
similar to the Notes, as may be appropriate in the circumstances, and such other
matters as reasonably requested in writing by the underwriters; and (iv) deliver
such documents and certificates as may be reasonably requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable Notes
registered pursuant to such Shelf Registration and the managing underwriters, if
any, to evidence the continued validity of the representations and warranties of
the Issuers and its subsidiaries made pursuant to clause (i) above and to
evidence compliance with any conditions contained in the underwriting agreement
or other similar agreement entered into by the Issuers or any Subsidiary
Guarantor.

 

  (n)

If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, subject to customary confidentiality

 

14



--------------------------------------------------------------------------------

 

agreements being executed by all Inspectors (as defined below), make available
for inspection by any selling Holder of such Registrable Notes registered
pursuant to such Shelf Registration, or each such Participating Broker-Dealer,
as the case may be, and counsel appointed by such selling Holders and
Participating Broker-Dealers (collectively, the “Inspectors”), at the offices
where normally kept, during reasonable business hours, all financial and other
records and pertinent corporate documents of the Issuers and its subsidiaries
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the officers,
directors and employees of the Issuers and its subsidiaries to supply all
information reasonably requested in writing by any such Inspector in connection
with such Registration Statement.

 

  (o) Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Issuers with regard to any
Applicable Registration Statement earning statements satisfying the provisions
of section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Notes are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Issuers
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

 

  (p) Upon consummation of an Exchange Offer or Private Exchange, obtain an
opinion of counsel to the Issuers and the Subsidiary Guarantors, addressed to
the Trustee for the benefit of all Holders participating in the Exchange Offer
or Private Exchange, as the case may be, to the effect that (i) the Issuers and
the Subsidiary Guarantors have duly authorized, executed and delivered the
Exchange Notes or the Private Exchange Notes, as the case may be, and the
Indenture, (ii) the Exchange Notes or the Private Exchange Notes, as the case
may be, and the Indenture constitute legal, valid and binding obligations of the
Issuers and the Subsidiary Guarantors, enforceable against the Issuers and the
Subsidiary Guarantors in accordance with their respective terms, except as such
enforcement may be subject to customary United States and foreign exceptions and
(iii) all obligations of the Issuers and the Subsidiary Guarantors under the
Exchange Notes or the Private Exchange Notes, as the case may be, and the
Indenture are secured by Liens (as defined in the Indenture) on the assets
securing the obligations of the Issuers and the Subsidiary Guarantors under the
Notes, Indenture and Collateral Agreements to the extent and as discussed in the
Registration Statement.

 

  (q) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by the Holders to the Issuers and the
Subsidiary Guarantors (or to such other Person as directed by the Issuers and
the Subsidiary Guarantors) in exchange for the Exchange Notes or the Private
Exchange Notes, as the case may be, the Issuers and the Subsidiary Guarantors
shall mark, or caused to be marked, on such Registrable Notes that the Exchange
Notes or the Private Exchange Notes, as the case may be, are being issued as
substitute evidence of the indebtedness originally evidenced by the Registrable
Notes; provided that in no event shall such Registrable Notes be marked as paid
or otherwise satisfied.

 

  (r) Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with FINRA.

 

15



--------------------------------------------------------------------------------

  (s) Use their commercially reasonable efforts to cause all Securities covered
by a Registration Statement to be listed on each securities exchange, if any, on
which similar debt securities issued by the Issuers are then listed.

 

  (t) Use their commercially reasonable efforts to take all other steps
reasonably necessary to effect the registration of the Registrable Notes covered
by a Registration Statement contemplated hereby.

 

  (u) The Issuers may require each seller of Registrable Notes registered
pursuant to a Shelf Registration or Participating Broker-Dealer who seeks to
sell Exchange Notes during the Applicable Period and is required to deliver a
prospectus to furnish to the Issuers such information regarding such seller or
Participating Broker-Dealer and the distribution of such Registrable Notes as
the Issuers may, from time to time, reasonably request in writing. The Issuers
may exclude from such registration the Registrable Notes of any seller who fails
to furnish such information within a reasonable time (which time shall not
exceed 20 days, subject to Section 3(d)) hereof) after receiving such request.
Each such seller of Registrable Notes or Participating Broker-Dealer as to which
any registration is being effected agrees to furnish promptly to the Issuers all
information required to be disclosed in order to make the information previously
furnished by such seller not materially misleading.

 

  (v) Each Holder of Registrable Notes registered pursuant to a Shelf
Registration and each Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period and is required to deliver a prospectus
agrees by acquisition of such Registrable Notes or Exchange Notes to be sold by
such Participating Broker-Dealer, as the case may be, that, upon receipt of any
notice from the Issuers of the happening of any event of the kind described in
Section 6(e)(ii), 6(e)(iii), 6(e)(iv), or 6(e)(v) hereof, such Holder will
forthwith discontinue disposition of such Registrable Notes covered by such
Registration Statement and such Participating Broker-Dealer will forthwith
discontinue disposition of such Exchange Notes pursuant to any Prospectus and,
in each case, forthwith discontinue dissemination of such Prospectus until such
Holder’s or Participating Broker-Dealer’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(k) hereof, or until
it is advised in writing (the “Advice”) by the Issuers and the Subsidiary
Guarantors that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto and, if so directed by
the Issuers and the Subsidiary Guarantors, such Holder or Participating
Broker-Dealer, as the case may be, will deliver to the Issuers all copies, other
than permanent file copies, then in such Holder’s or Participating
Broker-Dealer’s possession, of the Prospectus covering such Registrable Notes
current at the time of the receipt of such notice. In the event the Issuers and
the Subsidiary Guarantors shall give any such notice, the Applicable Period
shall be extended by the number of days during such periods from and including
the date of the giving of such notice to and including the date when each
Participating Broker-Dealer shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 6(k) hereof or
(y) the Advice.

 

7. Registration Expenses

 

  (a)

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers and the Subsidiary Guarantors shall be borne by the
Issuers and the Subsidiary Guarantors, whether or not the Exchange Offer or a
Shelf Registration is filed or becomes effective, including, without limitation,
(i) all registration and filing fees, including, without limitation, (A) fees
with respect to filings required to be made with FINRA in connection with any
underwritten offering and (B) fees and expenses of compliance with state
securities

 

16



--------------------------------------------------------------------------------

 

or Blue Sky laws as provided in Section 6(h) hereof (including, without
limitation, reasonable fees and disbursements of counsel in connection with Blue
Sky qualifications of the Registrable Notes or Exchange Notes and determination
of the eligibility of the Registrable Notes or Exchange Notes for investment
under the laws of such jurisdictions (x) where the Holders are located, in the
case of the Exchange Notes, or (y) as provided in Section 6(h) hereof, in the
case of Registrable Notes or Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, expenses of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter or underwriters, if any,
or by the Holders of a majority in aggregate principal amount of the Registrable
Notes included in any Registration Statement or by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses incurred in connection with the performance of
their obligations hereunder, (iv) fees and disbursements of counsel for the
Issuers, the Subsidiary Guarantors and, subject to 7(b) hereof, the Holders,
(v) fees and disbursements of all independent certified public accountants
referred to in Section 6 hereof (including, without limitation, the expenses of
any special audit and “cold comfort” letters required by or incident to such
performance), (vi) the fees and expenses incurred in connection with the listing
of the Securities to be registered on any securities exchange, (vii) Securities
Act liability insurance, if the Issuers and the Subsidiary Guarantors desire
such insurance, (viii) fees and expenses of all other Persons retained by the
Issuers and the Subsidiary Guarantors, (ix) fees and expenses of any “qualified
independent underwriter” or other independent appraiser participating in an
offering pursuant to Section 3 of Schedule E to the By-laws of FINRA, but only
where the need for such a “qualified independent underwriter” arises due to a
relationship with the Issuers and the Subsidiary Guarantors, (x) internal
expenses of the Issuers and the Subsidiary Guarantors (including, without
limitation, all salaries and expenses of officers and employees of the Issuers
or the Subsidiary Guarantors performing legal or accounting duties), (xi) the
expense of any annual audit, (xii) the fees and expenses of the Trustee and the
Exchange Agent and (xiii) the expenses relating to printing, word processing and
distributing all Registration Statements, underwriting agreements, securities
sales agreements, indentures and any other documents necessary in order to
comply with this Agreement.

 

  (b) The Issuers and the Subsidiary Guarantors shall reimburse the Holders for
the reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in aggregate principal amount of the Registrable Notes to
be included in any Shelf Registration. The Issuers and the Subsidiary Guarantors
shall pay all documentary, stamp, transfer or other transactional taxes
attributable to the issuance or delivery of the Exchange Notes or Private
Exchange Notes in exchange for the Notes; provided that the Issuers shall not be
required to pay taxes payable in respect of any transfer involved in the
issuance or delivery of any Exchange Note or Private Exchange Note in a name
other than that of the Holder of the Note in respect of which such Exchange Note
or Private Exchange Note is being issued. The Issuers and the Subsidiary
Guarantors shall reimburse the Holders for fees and expenses (including
reasonable fees and expenses of counsel to the Holders) relating to any
enforcement of any rights of the Holders under this Agreement.

 

8. Indemnification

 

  (a)

Indemnification by the Issuers and the Subsidiary Guarantors. The Issuers and
the Subsidiary Guarantors jointly and severally agree to indemnify and hold
harmless each Holder of Registrable Notes, Exchange Notes or Private Exchange
Notes and each Participating Broker-Dealer selling Exchange Notes during the
Applicable Period, each Person, if any, who controls each such Holder (within
the meaning of Section 15 of the

 

17



--------------------------------------------------------------------------------

 

Securities Act or Section 20(a) of the Exchange Act) and the officers, directors
and partners of each such Holder, Participating Broker-Dealer and controlling
person, to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys’ fees as provided in this
Section 8) and expenses (including, without limitation, reasonable costs and
expenses incurred in connection with investigating, preparing, pursuing or
defending against any of the foregoing) (collectively, “Losses”), as incurred,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus or form of prospectus, or in
any amendment or supplement thereto, or in any preliminary prospectus or free
writing prospectus, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such Losses are solely based upon information
relating to such Holder or Participating Broker-Dealer and furnished in writing
to the Issuers and the Subsidiary Guarantors by such Holder or Participating
Broker-Dealer or their counsel expressly for use therein. The Issuers and the
Subsidiary Guarantors also agree to indemnify underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution, their officers, directors, agents and employees and each
Person who controls such Persons (within the meaning of Section 5 of the
Securities Act or Section 20(a) of the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders or the
Participating Broker-Dealer. With respect to any untrue statement or omission or
alleged untrue statement or omission made in any preliminary prospectus relating
to a Shelf Registration, the indemnity agreement contained in this subsection
(a) shall not inure to the benefit of any Holder or Participating Broker-Dealer
from whom the person asserting any such losses, claims, damages or liabilities
purchased the Exchange Notes concerned, to the extent any such loss, claim,
damage or liability of such Holder or Participating Broker-Dealer results from
the fact that there was not conveyed to such person, at or prior to the time of
the sale of such Exchange Notes to such person, an amended or supplemented
prospectus correcting such untrue statement or omission or alleged untrue
statement or omission if the Issuers had previously furnished copies thereof to
such Holder or Participating Broker-Dealer.

 

  (b)

Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Issuers and the Subsidiary Guarantors in writing such information
as the Issuers and the Subsidiary Guarantors reasonably request for use in
connection with any Registration Statement, Prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Issuers, the Subsidiary Guarantors, their
respective directors and each Person, if any, who controls the Issuers and the
Subsidiary Guarantors (within the meaning of Section 15 of the Securities Act
and Section 20(a) of the Exchange Act), and the directors, officers and partners
of such controlling persons, to the fullest extent lawful, from and against all
Losses arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such losses are finally judicially
determined by a court of competent jurisdiction in a final, unappealable order
to have resulted solely from an untrue statement or alleged untrue statement of
a material fact or omission or alleged omission of a material fact

 

18



--------------------------------------------------------------------------------

 

contained in or omitted from any information so furnished in writing by such
Holder to the Issuers and the Subsidiary Guarantors expressly for use therein.
Notwithstanding the foregoing, in no event shall the liability of any selling
Holder be greater in amount than such Holder’s Maximum Contribution Amount (as
defined below).

 

  (c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; but the omission to so notify the
Indemnifying Party (i) will not relieve such Indemnifying Party from any
liability under paragraph (a) or (b) above unless and only to the extent it is
materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraphs (a) and
(b) above.

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed to assume the defense of such proceeding
within the time period set forth above or shall have failed to employ counsel
reasonably satisfactory to such Indemnified Party; or (3) the named parties to
any such proceeding (including any impleaded parties) include both such
Indemnified Party and the Indemnifying Party or any of its affiliates or
controlling persons, and such Indemnified Party shall have been advised by
counsel that there may be one or more defenses available to such Indemnified
Party that are in addition to, or in conflict with, those defenses available to
the Indemnifying Party or such affiliate or controlling person (in which case,
if such Indemnified Party notifies the Indemnifying Parties in writing that it
elects to employ separate counsel at the expense of the Indemnifying Parties,
the Indemnifying Parties shall not have the right to assume the defense and the
reasonable fees and expenses of such counsel shall be at the expense of the
Indemnifying Party; it being understood, however, that, the Indemnifying Party
shall not, in connection with any one such proceeding or separate but
substantially similar or related proceedings in the same jurisdiction, arising
out of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (together with appropriate
local counsel) at any time for such Indemnified Party).

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

  (d)

Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its terms (other than by reason

 

19



--------------------------------------------------------------------------------

 

of exceptions provided in this Section 8), then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall have a joint and
several obligation to contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such statement or
omission. The amount paid or payable by an Indemnified Party as a result of any
Losses shall be deemed to include any legal or other fees or expenses incurred
by such party in connection with any proceeding, to the extent such party would
have been indemnified for such fees or expenses if the indemnification provided
for in Section 8(a) or 8(b) hereof was available to such party.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 8(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount. A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Registrable Notes or Exchange Notes over (ii) the aggregate
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of the Registrable Securities held
by each Holder hereunder and not joint. The Issuers’ and Subsidiary Guarantors’
obligations to contribute pursuant to this Section 8(d) are joint and several.

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

9. Rules 144 and 144A

 

  (a) The Issuers covenant that they shall (a) file the reports required to be
filed by it (if so required) under the Securities Act and the Exchange Act in a
timely manner and, if at any time the Issuers are not required to file such
reports, they will, upon the written request of any Holder of Registrable Notes,
make publicly available other information necessary to permit sales pursuant to
Rule 144 and 144A and (b) take such further action as any Holder may reasonably
request in writing, all to the extent required from time to time to enable such
Holder to sell Registrable Notes without registration under the Securities Act
pursuant to the exemptions provided by Rule 144 and Rule 144A. Upon the request
of any Holder, the Issuers shall deliver to such Holder a written statement as
to whether it has complied with such information and requirements.

 

  (b)

Availability of Rule 144 Not Excuse for Obligations under Section 2 hereof. The
fact that holders of Registrable Notes may become eligible to sell such
Registrable Notes pursuant to Rule 144 shall not (1) cause such Notes to cease
to be Registrable Notes or (2) excuse the Issuers’ and the Subsidiary
Guarantors’ obligations set forth in Section 2 of this Agreement,

 

20



--------------------------------------------------------------------------------

 

including without limitation the obligations in respect of an Exchange Offer,
Shelf Registration, and Additional Interest.

 

10. Underwritten Registrations of Registrable Notes

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Issuers.

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

11. Miscellaneous

 

  (a) Remedies. In the event of a breach by either the Issuers or any of the
Subsidiary Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture or, in the case of the Initial Purchaser, in
the Purchase Agreement, or granted by law, including recovery of damages, will
be entitled to specific performance of its rights under this Agreement. The
Issuers and the Subsidiary Guarantors agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by any of the
Issuers and the Subsidiary Guarantors of any of the provisions of this Agreement
and hereby further agree that, in the event of any action for specific
performance in respect of such breach, each Issuer shall (and shall cause each
Subsidiary Guarantor to) waive the defense that a remedy at law would be
adequate.

 

  (b) No Inconsistent Agreements. The Issuers and each of the Subsidiary
Guarantors have not entered, as of the date hereof, and the Issuers and each of
the Subsidiary Guarantors shall not enter, after the date of this Agreement,
into any agreement with respect to any of their securities that is inconsistent
with the rights granted to the Holders of Securities in this Agreement or
otherwise conflicts with the provisions hereof. The Issuers and each of the
Subsidiary Guarantors have not entered and will not enter into any agreement
with respect to any of their securities that will grant to any Person piggy-back
rights with respect to a Registration Statement.

 

  (c) Adjustments Affecting Registrable Notes. The Issuers shall not, directly
or indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders to include such
Registrable Notes in a registration undertaken pursuant to this Agreement.

 

  (d)

Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 8
hereof and this Section 11(d) may not be amended, modified or supplemented
without the prior written consent of each Holder. Notwithstanding the

 

21



--------------------------------------------------------------------------------

 

foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders of Registrable
Notes whose securities are being tendered pursuant to the Exchange Offer or sold
pursuant to a Notes Registration Statement and that does not directly or
indirectly affect, impair, limit or compromise the rights of other Holders of
Registrable Notes may be given by Holders of at least a majority in aggregate
principal amount of the Registrable Notes being tendered or being sold by such
Holders pursuant to such Notes Registration Statement.

 

  (e) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Issuers, to them at 4020 East Indian School Road, Phoenix, Arizona 85018,
Attention: General Counsel, if to the Initial Purchaser, to them c/o RBS
Securities Inc., 600 Washington Boulevard, Stamford, CT 06901, Facsimile No.:
(203) 873-4534, Attention: High Yield Debt Capital Markets Syndicate, and if to
a Holder, to the address of such Holder set forth in the security register or
other records of the Company, or to such other address as the Company or any
such Holder may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

 

  (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.

 

  (g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  (h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

  (i)

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAW. THE ISSUERS AND THE SUBSIDIARY GUARANTORS HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN
IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN
IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS. THE ISSUERS AND THE SUBSIDIARY GUARANTORS IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT THEY MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TRIAL BY JURY
AND ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH OF THE ISSUERS AND THE SUBSIDIARY GUARANTORS
IRREVOCABLY CONSENT, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO UNDER

 

22



--------------------------------------------------------------------------------

 

APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH ISSUER OR THE SUBSIDIARY GUARANTOR AT
ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE ISSUERS AND THE SUBSIDIARY GUARANTORS IN ANY OTHER
JURISDICTION.

 

  (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

  (k) Securities Held by the Issuers or Their Affiliates. Whenever the consent
or approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Issuers or their affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

  (l) Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement, and this Agreement may be
enforced by such Persons.

 

  (m) Entire Agreement. This Agreement, together with the Purchase Agreement,
the Indenture and the Collateral Agreements, is intended by the parties as a
final and exclusive statement of the agreement and understanding of the parties
hereto in respect of the subject matter contained herein and therein and any and
all prior oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda between the Initial
Purchaser on the one hand and the Issuers and the Subsidiary Guarantors on the
other, or between or among any agents, representatives, parents, subsidiaries,
affiliates, predecessors in interest or successors in interest with respect to
the subject matter hereof and thereof are merged herein and replaced hereby.

[Signature page follows.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

DT ACCEPTANCE CORPORATION By:  

/s/ Stephen P. Johnson

  Name:   Stephen P. Johnson   Title:   President DRIVETIME AUTOMOTIVE GROUP,
INC. By:  

/s/ Jon D. Ehlinger

  Name:   Jon D. Ehlinger   Title:   Secretary DRIVETIME SALES AND FINANCE
COMPANY, LLC, as Subsidiary Guarantor By:  

/s/ Jon D. Ehlinger

  Name:   Jon D. Ehlinger   Title:   Secretary DRIVETIME CAR SALES COMPANY, LLC,
as Subsidiary Guarantor By:  

/s/ Jon D. Ehlinger

  Name:   Jon D. Ehlinger   Title:   Secretary DT CREDIT COMPANY, LLC, as
Subsidiary Guarantor By:  

/s/ Jon D. Ehlinger

  Name:   Jon D. Ehlinger   Title:   Secretary DT JET LEASING, LLC, as
Subsidiary Guarantor By:  

/s/ Jon D. Ehlinger

  Name:   Jon D. Ehlinger   Title:   Secretary



--------------------------------------------------------------------------------

APPROVAL SERVICES COMPANY, LLC, as Subsidiary Guarantor

 

By:  

/s/ Jon D. Ehlinger

  Name:   Jon D. Ehlinger   Title:   Secretary



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: RBS SECURITIES INC. By:  

/s/ Brett Matkins

Name:   L. Brett Matkins Title:   Manager Director